NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM S. SMITH, Jr., also named as            No. 16-15820
William S Smith; SUE K. SMITH,
                                                D.C. No. 3:14-cv-08155-SPL
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

UNITED STATES INTERNAL REVENUE
SERVICE, named as Internal Revenue
Service,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Steven Paul Logan, District Judge, Presiding

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      William S. Smith, Jr., and Sue K. Smith appeal pro se from the district

court’s summary judgment in their tax refund action. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Reynoso v. United States, 692 F.3d 973,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
977 (9th Cir. 2012). We affirm.

      The district court properly granted summary judgment because the Smiths

failed to raise a genuine dispute of material fact as to whether they are entitled to a

refund for the 2009 tax year. See United States v. Janis, 428 U.S. 433, 440 (1976)

(taxpayer bears burden of proving amount he or she is entitled to recover);

Vukasovich, Inc. v. Comm’r, 790 F.2d 1409, 1414-15 (9th Cir. 1986) (explaining

that Congress intended to “to tax all gains except those specifically exempted”

(citation and internal quotation marks omitted)).

      The district court did not abuse its discretion in admitting into evidence the

computerized records of the Internal Revenue Service (“IRS”). See Hughes v.

United States, 953 F.2d 531, 539-40 (9th Cir. 1992) (setting forth standard of

review and holding that IRS documents certified under seal are self-authenticating

under Federal Rule of Evidence 902(1)).

      We reject as without merit the Smiths’ argument that the district court erred

in relying on the IRS’s statement of facts supporting summary judgment.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Defendant’s motion for sanctions (Docket Entry No. 11) is denied.

      AFFIRMED.


                                           2                                      16-15820